520 F.2d 940
William Douglas DAVENPORT, Appellant,v.James F. HOWARD, Director, Virginia Penal System, and E. L.Paderick, Superintendent, Virginia StatePenitentiary, Appellees.
No. 74-2389.
United States Court of Appeals,Fourth Circuit.
Submitted March 13, 1975.Decided June 12, 1975.

William Douglas Davenport, pro se.
James W. Hooper, Asst. Atty. Gen., for appellees.
Before HAYNSWORTH, Chief Judge, and WINTER and WIDENER, Circuit Judges, and submitted.
PER CURIAM:


1
A review of the record and of the district court's opinion discloses that this appeal from the order of the district court denying relief under 42 U.S.C. § 1983 is without merit.  Accordingly, the order is affirmed for the reasons stated by the district court.  Davenport v. Howard, etc., et al., 398 F.Supp. 376 (E.D.Va.1974).